Citation Nr: 9909326	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  97-27 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of self-sustained gunshot wound to the left index 
finger, on appeal from the initial grant of service 
connection.

2.  Entitlement to service connection for possible left 
carpal tunnel syndrome/nerve root sensory irritation, as 
secondary to service-connected residuals of self-sustained 
gunshot wound to the left index finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

REMAND

The veteran had active military service from May 1968 to May 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, which granted service 
connection for residuals of self-sustained gunshot wound to 
the left index finger, with assignment of a zero percent 
(noncompensable) disability rating, and denied service 
connection for possible left carpal tunnel syndrome/nerve 
root sensory irritation, as secondary to service-connected 
residuals of self-sustained gunshot wound to the left index 
finger.

In the veteran's substantive appeal, he checked off "no" to 
the question of whether he wanted a personal hearing before a 
Member of the Board, but he wrote that he wanted a personal 
hearing.  The RO sent a letter to the veteran in September 
1997 acknowledging his request for a hearing before a 
traveling Member of the Board and indicating that his name 
would remain on a list for such a hearing unless he indicated 
otherwise.  The veteran did not respond, and the RO 
transferred his claims file to the Board in April 1998.  In 
the written brief presentation to the Board, the veteran's 
representative indicated that the veteran had confirmed his 
desire for a hearing before a traveling Member of the Board.  
Since the veteran has not been provided a hearing in 
accordance with his request, it is appropriate to remand this 
case for due process reasons.  

Accordingly, in order to ensure that due process is afforded 
the veteran, the case is REMANDED for the following:

Schedule the veteran for a hearing before a 
Member of the Board at the RO, and notify him 
of the scheduled hearing at the latest 
address of record.  This hearing is to be 
scheduled in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed; however, he is free to submit 
additional evidence or argument to the RO while this case is 
in remand status.  Booth v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this REMAND is to accord due process, and no 
inference should be drawn as to the final disposition of 
these claims.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 3 -


